                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                           DOCKET NO. 5:18-cv-00116-MOC

 BEN SIGMON,                                              )
                                                          )
                       Plaintiff,                         )
                                                          )
 Vs.                                                      )                ORDER
                                                          )
 NANCY A. BERRYHILL, Acting Commissioner                  )
 of Social Security,                                      )
                                                          )
                      Defendant.                          )




       THIS MATTER is before the Court on defendant’s Motion for Reversal and Remand

Pursuant to Sentence Four. Having considered such motion, the Court enters the following Order.

                                            ORDER

       IT IS, THEREFORE, ORDERED that defendant’s Motion for Reversal and Remand

Pursuant to Sentence Four (#14) is GRANTED, and the final decision of the Commissioner is

REVERSED and the cause is REMANDED for further administrative proceedings.



       The Clerk of Court is instructed to enter a Judgment consistent with this Order.



                                          Signed: February 15, 2019




                                                1
